Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cleve Alexander Johnson seeks to appeal the district court’s order adopting the report and recommendation of the magistrate judge and denying Johnson’s 28 U.S.C. § 2256 (2012) motion. The notice of appeal was received in the district court after expiration of the appeal period. However, Johnson claims that he did not receive notice of the district court’s final order in a timely manner. Accordingly, we remand the case for the limited purpose of allowing the district court to determine whether the time for filing a notice of .appeal should be reopened under Fed, R. App. P. 4(a)(6). The record, as supplemented, will then be returned to this court for further consideration.
REMANDED